The opinion of the court was delivered by
Dunbar, J.
It was stipulated that if the motion to dismiss in this case should be overruled, the case should follow the disposition of case No. 1648, Sumner F. Lockwood, treasurer, respondent, v. L. W. Roys, objector, appellant. We think, as this was an action under the statute, that there is no merit in the motion, and the judgment will therefore be reversed for the reasons given in the opinion just rendered in the above mentioned case.
Hoyt, C. J., and Scott, J., concur.
Gordon, J., concurs in the result.